Douglas, J.,
dissenting. Because I believe that today’s decision is not based on sound legal principles or realistic constitutional interpretation, I must dissent.
Before I begin my analysis of the constitutional issues posed by this case, I think it is important to understand the benefits that would, allegedly, accrué from the proposed bond issuance.
As a result of Ohio’s failure to repay, by November 10, 1982, the full amount of the outstanding balance borrowed from the federal government to keep our Unemployment Compensation Fund solvent, the net tax rate imposed upon Ohio employers has increased from 0.7 percent prior to tax year 1982 to 1.9 percent for tax year 1986. If the entire outstanding balance is not paid by November 10, 1987, the rate will increase to 2.0 percent. If the balance is paid off by that date, the rate would be 0.6 percent.
In addition, the state is liable for interest on the outstanding balance. These interest payments have increased from $0.4 million for the federal fiscal year ending September 30, 1982 to a whopping $72.3 million for the year ending September 30, 1986. Interest liability on the remaining balance for the fiscal year ending *430September 30, 1987 is approximately $88.6 million. This is true even though the outstanding balance as of May 31, 1987 totals only about $219.5 million.
Pursuant to Section 7, Rule VIII of the Rules of Practice of the Supreme Court, the parties, in an original action filed in this court, are instructed to present to the court, inter alia, “agreed statements of facts.” The parties have presented such an agreed statement of facts to us. The statement contains sixteen separate affirmative statements. Statement number eight says, in part, that “[t]he burden on Ohio’s employers as a result of the outstanding loan balance will be equivalent to 1.4% of Ohio’s taxable payroll under FUTA, or approximately $350,000,000.” Statement number nine says that “[t]he issuance of bonds and repayment of outstanding Federal advances pursuant to R.C. 4141.48 will save Ohio employers approximately $37 per employee for the period of 1987-1990.”
As I review the record, it is my impression that these statements are not entirely accurate. Not having oral argument on this- important case, however, has prevented me from testing these assertions. In fact, it appears to me that the increase to Ohio’s employers will be 0.1 percent — from 1.9 percent to 2.0 percent under the existing system — and something else under the proposed financing of the debt plan. My guess is that the question revolves around the massive interest payments which are now being paid from the General Fund of Ohio but would probably be paid by employers as part of the surtax which would be levied to amortize the bond issue.
Whatever might be the case, the bond issuance contemplated by R.C. 4141.48 was designed to eliminate the outstanding balance owed to the federal government. To accomplish this purpose, the General Assembly has passed the legislation now under constitutional scrutiny. The judgment of our legislature in this case, as in every case, is entitled to the greatest deference.
I recognize, of course, that the wisdom of a particular item of legislation is not dispositive of its constitutionality. However, I am convinced that the instant enactments do meet constitutional muster. I would propose the following analysis.
Every challenge to the constitutionality of a legislative enactment carries the heavy burden of overcoming the strong presumption that the challenged statute is, in fact, constitutional. Courts must strive to uphold the enactment unless it is clearly unconstitutional beyond a reasonable doubt. See, e.g., State, ex rel. Dickman, v. Defenbacher (1955), 164 Ohio St. 142, 147, 57 O.O. 134, 137, 128 N.E. 2d 59, 63; Roosevelt Properties Co. v. Kinney (1984), 12 Ohio St. 3d 7, 13, 12 OBR 6, 11, 465 N.E. 2d 421, 427. The application of this principle to the instant cause leads to the conclusion that the challenges which have been raised by respondent and amicus to the constitutionality of R.C. 4141.48 must fail.
It has long been recognized that the debt limitations contained in Sections 1 and 3, Article VIII of the Ohio Constitution do not apply to an indebtedness incurred in the undertaking of a project to be paid for entirely out of the revenue flowing from the project itself. See, e.g., State, ex rel. Pub. Institutional Bldg. Auth., v. Griffith (1939), 135 Ohio St. 604, 14 O.O. 533, 22 N.E. 2d 200; Kasch v. Miller (1922), 104 Ohio St. 281, 135 N.E. 813. The issuance of revenue bonds and the establishment of a “special fund” from which repayment will be made have not been considered the creation of a *431state debt forbidden by the Constitution, since the bonds so issued do not become an obligation or pledge the credit of the state. State, ex rel. Pub. Institutional Bldg. Auth., supra, at 613, 14 O.O. at 537, 22 N.E. 2d at 204. See, also, State, ex rel. Bridge Comm. of Ohio, v. Griffith (1940), 136 Ohio St. 334, 16 O.O. 467, 25 N.E. 2d 847; State, ex rel. Allen, v. Ferguson (1951), 155 Ohio St. 26, 44 O.O. 63, 97 N.E. 2d 660, paragraph six of the syllabus.
The majority distinguishes these cases on the ground that they all involved specific, tangible income-producing structures such as turnpikes, toll bridges and buildings. I recognize this distinction but find it not to be fatal to the proposed bond issue. I see no good reason why the “special fund” exception should not be extended in this instance. The legislation at bar is no less an income-producing proposition than a toll bridge or a dam. In reality, and by its terms, the legislation does not incur an obligation “by or on behalf of the state” as prohibited by Section 3, Article VIII of the Ohio Constitution. The bond issuance does not put the state of Ohio at risk. Nothing in the legislation or the bond issue pledges the full faith and credit of the state for the payment of the bond obligations. It is the bondholders who will incur the risk.
The majority expresses its concern that inclusion of the instant legislation within the “special fund” exception will open the floodgates to unlimited schemes for creating debt under the guise of an “agricultural fund” and a “public health fund” and the like. This concern could be put to rest simply by limiting our decision strictly to the facts presented herein. By restricting the use of the instant case as precedent, and by approaching future cases on their facts alone, we could effectively eliminate the danger of artificial circumvention of the constitutional debt prohibitions.
In its amicus curiae brief, the Ohio Chamber of Commerce argues that the proposed issuance of bonds totalling $315.4 million is in excess of the amount needed to retire the debt, since the aggregate obligation to the federal government stands at only $287.1 million. Without commenting on the propriety of the $315.4 million amount certified by relator, I would note that a decision upholding the bond issuance as constitutional would in no way authorize an issuance which is inconsistent with the terms of the statute itself.
In this year when we celebrate the two-hundreth anniversary of our United States Constitution, we have, time and again, heard the framers of that great document lauded for their foresight in providing us with a document that is luminous and precise enough in its pronouncements to assure continuity and stability but yet obscure and general enough to permit the flexibility necessary to deal with current problems of an ever-evolving and changing society. Should we give any less respect or credit to those who framed the Ohio Constitution of 1851? Is it not reasonable to assume that when so many of our most prominent Ohio citizens met in convention in Cincinnati and, on March 10, 1851, ratified the Constitution by which we today, as amended, are governed that it was their intention to give to us a blueprint to specifically guide us on a number of matters, yet leave room for us to propose and adopt projects for the general public good?
Should we not, concerning our Constitution, be asking what the words of the text mean in our time? Was it intended that our Constitution rest in static meaning thereby glorifying a world that is dead and gone rather *432than being used as a useful tool to solve modern-day problems? I think not! Rather, I believe, that the genius of our Ohio document is and should be the adaptability of its great principles to cope with current problems and current needs.
This is not to say that we should not remain faithful to the fundamental and basic precepts of our Constitution. Acceptance, however, of those fundamental principles should not inextricably bind us to precise, sometimes even anachronistic doctrines that have no relevance to our modern-day world. Such, as I see it, is the matter before us today.
In accordance with the foregoing, I would grant the writ of mandamus directing the respondent to issue the bonds pursuant to R.C. 4141.48 on the basis that such bonds do not constitute a debt incurred “by or on behalf of the state” and thus are constitutionally permissible.
Locher, J., concurs in the foregoing dissenting opinion.